Citation Nr: 0513228	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  99-18 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for social phobia and panic disorder with agoraphobia 
with secondary reactive depression by history.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 




INTRODUCTION

The veteran served on active duty from May 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The RO, in relevant part, granted service 
connection for social phobia and panic disorder with 
agoraphobia with secondary reactive depression by history, 
and assigned a 30 percent evaluation.  The veteran filed a 
timely notice of disagreement (NOD) regarding the rating 
assigned.  In August 1999 the RO issued the veteran a 
Statement of the Case (SOC).  The veteran timely perfected an 
appeal in September 1999 by submitting a VA Form 9.  In a 
January 2003 Supplemental Statement of the Case (SSOC), the 
RO increased the evaluation to 50 percent disabling.  The 
veteran has not indicated that he is satisfied with this 
rating.  Thus, the claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).  The issue is as listed 
on the title page.

On other matter, in a November 1997 rating decision, the RO 
granted service connection for a duodenal ulcer and a back 
disability, assigning noncompensable evaluations for both 
disabilities.  In December 1997, the veteran timely filed a 
NOD with respect to both issues.  Accordingly, in May 1998, 
the RO issued the veteran a SOC.  In September 1998, the 
veteran timely filed a VA Form 9 to perfect the issue of a 
higher initial rating for a back disability.  In that same 
correspondence, the veteran stated that he wished to withdraw 
his appeal for a higher initial rating for a duodenal ulcer.  
Thus, the issue of entitlement to an initial compensable 
disability rating for a duodenal ulcer is not before the 
Board.  

With respect to the issue of a higher initial rating for a 
back disability, in a May 1998 rating decision, the RO 
increased the rating to 10 percent disabling.  The RO further 
increased the rating to 20 percent disabling in a June 1999 
rating decision.  In a January 2003 correspondence, the 
veteran stated that he was satisfied with the 20 percent 
rating and wished to withdraw his appeal.  Thus, the issue of 
an initial disability rating in excess of 20 percent for a 
back disability is not a part of the current appeal.


FINDING OF FACT

Since March 20, 1997, the veteran's social phobia and panic 
disorder with agoraphobia with secondary reactive depression 
by history has been manifested by total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent disability rating for 
social phobia and panic disorder with agoraphobia with 
secondary reactive depression by history have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9499-9412 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  In a September 2003 letter, VA 
informed the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate a claim for a higher rating.  Specifically, VA 
asked the veteran to submit current evidence showing that his 
disability has gotten worse.  In addition, VA provided the 
veteran with a copy of the appealed June 1999 rating 
decision, August 1999 SOC, and numerous SSOCs.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  Specifically, the documents 
contained the pertinent provisions of VA's Schedule for 
Rating Disabilities, including the diagnostic codes and 
associated rating criteria.  See 38 C.F.R. Pt. 4 (2004).  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the 
September 2003 letter, VA informed the veteran that VA would 
assist in obtaining relevant records and asked the veteran to 
identify sources of any relevant records, including medical 
and employment records, so that VA could request those 
records on his behalf.  VA also asked the veteran to inform 
VA of any additional information or evidence relevant to his 
claim.  Lastly, VA informed the veteran that it is his 
responsibility to ensure that VA receives all the evidence 
not in the hands of a Federal department or agency.  Thus, 
the Board finds that the veteran was informed of the evidence 
he was responsible for submitting and the evidence VA would 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board also finds that the veteran was 
informed that he could submit any records in his possession 
relevant to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA examination reports, and statements made 
by the veteran in support of his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  Given 
that the original rating decision predated the VCAA, the 
Board finds that any defect in the timing of the provision of 
notice was properly cured when the RO furnished the veteran 
the September 2003 letter, along with the above-mentioned 
correspondences, and subsequently readjudicated his claim in 
November 2003 and November 2004.  Under the circumstances in 
this case, the Board finds that the veteran has received the 
notice and assistance contemplated by law and adjudication of 
his claim poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, supra.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's social phobia and panic disorder with 
agoraphobia with secondary reactive depression by history is 
currently assigned a 50 percent evaluation under Diagnostic 
Code 9499-9412.  The Board notes that the veteran has been 
evaluated under this diagnostic code by analogy.  38 C.F.R. § 
4.20 (2004).  

The following evaluations are assignable under the general 
rating formula for mental disorders:

50 percent is warranted for occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

70 percent is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

100 percent is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

After a careful review of the record, the Board concludes 
that the veteran's social phobia and panic disorder with 
agoraphobia with secondary reactive depression by history 
warrants a 100 percent evaluation, effective the date of 
service connection.  In support of this conclusion, the Board 
points to the veteran's Global Assessment of Functioning 
(GAF) scores, two VA psychiatrist opinions stating that the 
veteran is unemployable due to his service-connected 
psychiatric disability, and numerous ongoing treatment 
reports at the Buffalo VA Medical Center (VAMC).  

The first GAF score appears in an April 1997 VA treatment 
note.  The examiner diagnosed the veteran with anxiety 
disorder, panic attacks with agoraphobia and secondary major 
depression; and assigned a GAF score of 50.  In this regard, 
the Board observes that, according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), a GAF score between 41 and 50 indicates serious 
impairment in social, occupational, or school functioning, 
and is reflective of an inability to keep a job.  The 
examiner listed the following symptoms: severe anxiety, 
frequent panic attacks when going out and in crowds, shaking, 
decreased self esteem, anhedonia, dysphoric mood, overeating, 
poor sleep pattern, poor concentration, memory problems, 
social isolation, avoidance of social situations, and 
drinking to alleviate symptoms.  

The second GAF score is provided in a May 1999 VA examination 
report.  The examiner diagnosed the veteran with social 
phobia and panic disorder with agoraphobia (with secondary 
reactive depression by history) and assigned a GAF score of 
54.  In this regard, the Board observes that a GAF score 
between 51 and 60 represents moderate difficulty in social, 
occupational, or school functioning, and reflects conflicts 
with peers or co-workers.  DSM-IV.  

A June 2002 VA examination report provides the next GAF score 
of 50.  In this regard, the Board again observes that a GAF 
score between 41 and 50 indicates serious impairment and an 
inability to keep a job.  DSM-IV.  The examiner noted that 
the veteran was very anxious and agitated; and that the 
veteran finds any social situation to be very uncomfortable, 
even shopping, at times getting so bad that he goes into a 
panic and goes away.  The examiner stated that the veteran is 
severely limited by panic and social phobia, that he 
apparently does not go outside unless he has to, and even 
then either he drinks or takes Valium before he can go and 
face any situation.  The examiner observed that the veteran 
was extremely uncomfortable during the examination.  

The final GAF score of record is provided in a September 2004 
VA examination report.  The examiner diagnosed the veteran 
with social phobia, ongoing and worsened in severity, with 
panic disorder and secondary depression by history, and 
assigned a GAF score of around 43.  The Board again observes 
that a GAF score between 41 and 50 indicates serious 
impairment and an inability to keep a job.  DSM-IV.  The 
Board also notes that the examiner who conducted this 
examination conducted the prior May 1999 VA examination.  
Thus, as this examiner has had the opportunity to observe the 
veteran and review his case file on two occasions, with the 
second review including the prior GAF scores, the Board finds 
the September 2004 VA examination report to be highly 
probative.  

Resolving all reasonable doubt in favor of the veteran, 
especially in light of the highly probative results of the 
September 2004 VA examination, the Board finds that the 
veteran's GAF score reflects serious impairment in social, 
occupational, or school functioning, and is reflective of an 
inability to keep a job.  

With respect to the veteran's employability, the Board 
observes that the September 2004 VA examination report 
reflects the examiner's opinion that the veteran is clearly 
unemployable to work at this point in time due to his 
psychiatric disability.  As noted above, this examiner 
assigned the veteran a corresponding GAF score of 43, which 
is indicative of an inability to keep a job.  Also as noted 
above, the Board finds this examiner's opinion to be highly 
probative.  

A February 2005 letter from G. Burnett, MD, of the Buffalo 
VAMC provides the second opinion regarding the veteran's 
employability.  Dr. Burnett states that he has been the 
veteran's treating physician since 1999 and that the 
veteran's current diagnoses are major depressive disorder, 
recurrent and severe; and generalized anxiety disorder.  He 
lists the following symptoms: depressed mood, anhedonia, poor 
motivation, decreased concentration, uncontrollable excessive 
anxiety and worry occurring on a daily basis, irritability, 
insomnia, feelings of restlessness, and muscle tension.  Dr. 
Burnett states that the veteran's long-term prognosis is 
guarded.  He then opines that the veteran is unable to 
maintain attention and concentration on a consistent basis in 
a work setting and is therefore unemployable.

Finally, the Board observes that the veteran has been 
receiving ongoing mental health treatment from Dr. Burnett at 
the Buffalo VAMC since August 1999.  Before then, the record 
shows that he received treatment in April 1997 at the Miami 
VAMC, and from private physicians prior to that time.  

In sum, the Board concludes that the veteran's social phobia 
and panic disorder with agoraphobia with secondary reactive 
depression by history warrants a 100 percent disability 
rating.  The Board notes that the veteran does not meet all 
the criteria of a 100 percent evaluation.  In this regard, 
the Board observes that it is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified.  38 C.F.R. § 4.21 
(2004).  The Board observes, however, that there has been a 
coordination of the rating assigned with the level of 
functional impairment.  Id.  


ORDER

An initial 100 percent disability rating for social phobia 
and panic disorder with agoraphobia with secondary reactive 
depression by history is granted, subject to the provisions 
governing the award of monetary benefits.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


